Citation Nr: 0006892	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia, on a direct basis and 
secondary to a nervous disorder.


REPRESENTATION

Appellant represented by:	Michael J. Hansen, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In June 1999, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's service connection claim.  The case has returned to 
the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include a hiatal hernia, either 
on a direct basis or secondary to a nervous disorder, is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include a hiatal hernia, either 
on a direct basis or secondary to a nervous disorder, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a 
gastrointestinal disorder, to include a hiatal hernia, either 
on a direct basis or secondary to a nervous disorder.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  "Additional 
disability resulting from the aggravation of a non-service-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a)."  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  A claim for secondary service 
connection must be well grounded under 38 U.S.C.A. § 5107(a).  
See Buckley v. West, 12 Vet. App. 76, 84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The service medical records are negative for a 
gastrointestinal disorder, to include a hiatal hernia.  The 
January 1973 separation examination is negative for 
complaints or findings of a gastrointestinal disorder.  

While post-service private and VA medical records show that 
the veteran currently has a gastrointestinal disorder, 
variously diagnosed as esophagitis, a hiatal hernia, and 
gastroesophageal reflux disease; there is no competent 
evidence linking any gastrointestinal disorder to service.  
Furthermore, there is no competent evidence of record linking 
any gastrointestinal disorder to his service-connected 
nervous disorder.  As noted above, evidence of a current 
disability that is either medically or scientifically linked 
to service or to a service connected disorder is essential in 
establishing a well-grounded claim.  Without competent 
evidence of a gastrointestinal disorder, to include a hiatal 
hernia, that is either linked to service on a direct basis or 
secondary to a nervous condition, this claim is not well 
grounded.  Epps.

With respect to the veteran's own statements as to the 
etiology or cause of his disorder the Board notes that, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has not submitted a medical opinion or other competent 
evidence to support his claim that his gastrointestinal 
disorder, to include a hiatal hernia, is in anyway related to 
his period of service, or secondary to his nervous condition, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Although the Board has disposed of the foregoing claim on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits he has not been prejudiced 
by the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by either competent 
evidence to service, or a service-connected disability, the 
Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).





ORDER

Service connection for a gastrointestinal disorder, to 
include a hiatal hernia, either on a direct basis or as 
secondary to a nervous disorder, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

